Title: From Benjamin Franklin to William Shirley, 23 October 1755
From: Franklin, Benjamin
To: Shirley, William


Sir
Philada. Oct. 23. 1755.
I beg Leave to return your Excellency my sincerest and most hearty Thanks for your Letter of the 17th of September, with the Orders for Payment of the Waggon-Owners, and an Extract of your Orders to Col. Dunbar; forbidding the Enlistment of Servants and Apprentices. Acts of Justice so readily done, become great Favours, which I hope will be ever gratefully acknowledg’d by this People, in Actions as well as Words.
I have also your Favour of the 5th Instant. Govr. Morris is gone to Newcastle to meet the Assembly of the Lower Counties, so that I cannot at present see the Papers you refer me to. But I shall wait upon him in my Journey to Virginia; and if on perusing those Papers any thing seeming worth your Notice should occur to me, I shall communicate my Sentiments to you with that honest Freedom which you always approve.

This Journey, which I cannot now avoid, will deprive me of the Pleasure of Waiting on your Excellency at New-York at the Time you mention. I hear, too, that the Governor does not purpose to send any Commissioners thither but to go himself. I know not what is to be the particular Subject of your Consultations; but as I belive all your Schemes have the King’s Service (which is the Publick Good) in View, I cannot but wish them Success. Our Assembly meets the Beginning of December, when I hope to be at home again: And if any Assistance is to be required of them or of the People here, you may depend on my faithful Services, so far as my little Sphere of Influence shall extend. With the highest Esteem and Respect I have the Honour to be, Sir, Your Excellency’s most obedient and most humble Servant
B F
Please to accept my hearty Thanks for the Discharges of Ewins and Rieger, which I have received from Capt. Shirley.
Genll Shirley
